Citation Nr: 0204529	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from January 1968 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The rating action also denied educational 
assistance under Chapter 35.  The appellant did not file a 
notice of disagreement with that determination, and it is not 
for consideration herein.


FINDINGS OF FACT

1.  The veteran died in February 1996; the cause of death 
listed on his death certificate is bowel cancer.

2.  The only disability for which the veteran established 
service connection during his lifetime was vitiligo, which 
was rated 30 percent disabling when he died.

3.  Colon rectal cancer was not manifested in service, or 
within one year following the veteran's discharge from active 
duty, and is not shown to have been related to service.

4.  Service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Regulations 
implementing the VCAA have now been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA and implementing 
regulations apply in the instant case.

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim, as well as, what evidence VA has obtained 
and what evidence the appellant may submit.  The appellant 
was notified in the February 1997 rating decision, the June 
1997 Statement of the Case, and a May 1998 letter of what 
would be necessary, evidentiary-wise, to establish service 
connection for the cause of the veteran's death.  Notices 
sent to the appellant discussed the available evidence and 
informed her that service connection for the veteran's cause 
of death was being denied because there was no medical 
evidence showing that his colon cancer was linked to service, 
including his alleged exposure to Agent Orange.  The Board 
therefore concludes that the appellant was adequately 
informed of the information and evidence needed to 
substantiate her claim and what evidence was of record, and 
that the "duty to inform" is met. 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, there is 
no evidence of outstanding treatment notes or other evidence 
that would be material to the claim of entitlement to service 
connection for the cause of veteran's death.  The RO obtained 
the veteran's service medical records, treatment records 
identified by the appellant, and the veteran's death 
certificate.  Although the appellant has identified several 
other physicians who treated the veteran's colorectal cancer, 
she has not asserted that any of their medical records would 
add information with probative value to the record.  She has 
not indicated that anything in their records links the 
veteran's death-causing cancer to service.  It is not in 
dispute that the veteran had colorectal cancer and that it 
caused his death.  The Board finds that the "duty to 
assist" is met.

Under the circumstances of this case, a remand would serve no 
useful purpose. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, (1994).  The 
appellant is not prejudiced by the Board's review of the 
claim based on the current record.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Evidence

The veteran's active service included combat service in 
Vietnam.  During his lifetime, service connection was 
established for vitiligo, which at death (and since 1979) was 
rated 30 percent disabling.  He died in February 1996.  

The veteran's service medical records are negative for 
diagnosis of colorectal cancer or for complaints related to 
such disorder.  There is no evidence in the record of any 
treatment for, or diagnosis of, colorectal cancer until 1992.  
A pathology report dated in July 1993 indicates that the 
veteran's colon rectal cancer was found to be metastatic 
moderately differentiated adenocarcinoma consistent with 
colon primary.  

Treatment notes dating from 1992 through 1994 reveal that the 
veteran was being treated for colorectal cancer/metastatic 
rectal carcinoma.  They do not mention a specific etiology 
for the cancer.  Treatment included excision of the tumor in 
1993, colostomy, radiation therapy, and chemotherapy.  A 
death certificate informs that the cause of the veteran's 
death was bowel cancer.  No underlying or related causes were 
listed.  There was no autopsy.

III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted while on 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  Certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if are manifested to a compensable degree 
within a specified time period.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).

Malignant tumors, including colorectal cancer, may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year following the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, § 201(c), 115 
Stat. 976 (2001) (to be codified at 38 U.S.C.A. § 1116(f)).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for gastrointestinal tumors, 
including colon cancer.  See 64 Fed. Reg. 59232 (November 2, 
1999).  Based on studies reviewed by the National Academy of 
Sciences (NAS), the notice in the Federal Register stated 
that "on the basis of all evidence available, the Secretary 
has found that the credible evidence against an association 
between gastrointestinal tumors (stomach cancer, pancreatic 
cancer, colon cancer, and rectal cancer) and brain tumors and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist."  Id.  Based on the above, the 
Board finds that the presumptive provisions of 38 U.S.C.A. 
§ 1116 do not apply in the instant case.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).

In order for a service connected disability to be a 
contributory cause of death, it must be shown that there were 
"debilitating effects" due to such disability that made the 
veteran "materially less capable" of resisting the effects 
of the fatal disease or that a service-connected disability 
had "material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 312(c)(3).

The evidence reflects that the veteran died in February 1996 
as a result of colorectal cancer.  The analysis begins with 
consideration of whether the death causing disease was 
incurred or aggravated in service.  The veteran's service 
medical records are negative for any mention of this disease.  
The first mention of colon cancer in the record is in 
treatment records in 1992, more than 22 years after the 
veteran's discharge from active duty.  Thus the evidence does 
not show that the death causing cancer became manifest in 
service.

As was noted previously, although the veteran served in 
Vietnam and is presumed to have been exposed to Agent Orange, 
colon rectal cancer is not an Agent Orange presumptive 
disease.  Hence, the presumptive provisions of 38 U.S.C.A. 
§ 1116 do not apply.

Malignant tumors, including colorectal cancer, are chronic 
diseases which may be presumed service-connected if 
manifested within one year following the veteran's discharge 
from active duty.  However, in the instant case, as noted, 
the colorectal cancer did not become manifest until more than 
22 years after service.  Accordingly, presumptive service 
connection for such disability as a chronic disease under 
38 U.S.C.A. §  1112 likewise is not warranted.

The appellant has not submitted any evidence linking the 
veteran's death-causing colorectal cancer to service.  Her 
opinion in that matter is not competent evidence because she 
is a layperson.  Thus direct service connection for 
colorectal cancer is not warranted.  See Combee v. Brown, 3 
F.3d 1039, 1042 (Fed.Cir. 1994).

Having determined that the primary cause of the veteran's 
death is not service-connected, the analysis proceeds to a 
determination as to whether disability which was service-
connected contributed to cause the veteran's death.  Here, 
the only service-connected disability was vitiligo, and there 
is no indication in the record that that disability 
contributed to cause the veteran's death.  There is no 
indication that it had debilitating effects.  It did not 
affect a vital organ.  There is no indication that vitiligo 
rendered the veteran less capable of resisting the death-
causing cancer.

In conclusion, the evidence does not show that service-
connected disability caused or contributed to cause the 
veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

